Citation Nr: 0313342	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome, status-post conduction correction, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
October 1970.  

This case is before the Board of Veterans' Appeals on appeal 
from a February 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in March 1997.  
This case was previously before the Board and was remanded in 
May 1998 and October 2000.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as Wolff-Parkinson-White syndrome, status-
post conduction correction, is not productive of an 
auricloventricular block; testing reveals a workload of 9 
METs.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for Wolff-Parkinson-White syndrome, status-post 
conduction correction, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); ); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7015 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7015 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A February 2003 supplemental statement 
of the case informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining as well as his responsibilities in 
connection with identifying and obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, and VA medical records, including a February 1999 VA 
examination.  A medical opinion regarding the most 
appropriate diagnostic criteria has also been obtained in 
this case.  The Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A February 1997 rating decision continued service connection 
for Wolff-Parkinson-White syndrome, status-post conduction 
correction, at a 10 percent disability rating.  The present 
appeal involves the veteran's claim that the severity of his 
service-connected Wolff-Parkinson-White syndrome, status-post 
conduction correction, warrants a higher disability rating.  
After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent at this time.

The evidence of record reveals that the veteran was 
originally service-connected for Wolff-Parkinson's-White 
syndrome in April 1971 under Diagnostic Code 7013.  In 
February 1997, the RO continued the 10 percent disability 
rating for the veteran's service-connected Wolff-Parkinson's-
White syndrome, status post conduction correction.  The RO 
noted that the veteran's disability was not specifically 
listed in the rating schedule, so it was rated by analogy to 
a disability in which the functions affected, the anatomical 
localization and the symptoms are closely related.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury.  38 C.F.R. § 4.20.

The evidence of record indicates that the veteran's service-
connected disability has been rated under several Diagnostic 
Codes, specifically Codes 7010, 7013, and 7015.  By way of an 
October 2000 Remand, the Board noted the inconsistent 
Diagnostic Codes used for rating the veteran's disability and 
remanded the case, in part, for clarification from a medical 
professional as to the most appropriate Diagnostic Code for 
the veteran's disability.  As dictated by the October 2000 
Board Remand, the veteran's medical files were reviewed by a 
cardiovascular medical expert who determined that Diagnostic 
Code 7015 most closely captures the veteran's service-
connected disability.

During the pendency of this appeal, VA issued new regulations 
for rating disabilities under Code 7015, which became 
effective January 12, 1998.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to January 
12, 1998, neither the RO nor the Board could apply the 
revised rating schedule.  

Under the old criteria for Diagnostic Code 7015, a 10 percent 
rating was assigned when an auriculoventricular block was 
incomplete, without syncope but occasionally symptomatic; a 
30 percent rating was assigned when the block was complete, 
without syncope or minimum rating when pacemaker has been 
inserted.  Under the new criteria for Diagnostic Code 7015, a 
workload of greater than 7 METs but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; the need for continuous medication or a 
pacemaker warrants a 10 percent disability rating.  Workload 
of greater than 5 METs but not greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or diatation on 
electrocardiogram, echocardiogram or X-ray warrants a 30 
percent rating.

In October and November 1987, the veteran's medical records 
reflect that he was seen at the VA hospital as part of his 
follow-up care from his heart surgery.  In November 1987, the 
veteran was able to achieve 15 METs at the end of exercise 
and the examiner noted that the veteran had good exercise 
tolerance post-surgery.
In March 1994, VA outpatient records reflect that the veteran 
complained of recent chronic chest pain.

The veteran underwent a VA examination in December 1996.  He 
gave a history of having heart surgery in 1986.  He claimed 
to have unprovoked heart pain, lasting from five seconds to a 
minute, about three times a month.  He reported that 
performing the Valsalva procedure successfully eliminated his 
chest pain.  He reported that his heart problems did not 
limit his activities.  Upon examination, the veteran had a 
regular rate and rhythm on auscultation of the chest and 
normal heart size.  A stress test was not completed as the 
veteran was on crutches.  The diagnosis was Wolff-Parkinson-
White, status post partial obliteration of the SA node.

The veteran testified at a personal hearing at the RO in 
March 1997 that he experienced chest pains about three times 
a month that he was not able to control by performing the 
Valsalva procedure.  He testified that he did not take any 
medications for his heart condition.  He testified that he 
experienced chest pains that he was able to control through 
the Valsalva procedure approximately 3 times a week.

As dictated by the Board's October 2000 Remand, the veteran's 
medical records were reviewed by a physician specializing in 
cardiovascular disorders in January 2003.  The physician 
stated that the veteran did not have an auriculoventricular 
block.  The physician noted that in 1999 a prior physician 
had estimated the veteran's METs to be between 3 to 5 based 
on the veteran's history.  He also noted that the veteran 
underwent an exercise tolerance test in September 2002 which 
showed an exercise tolerance of 7 minutes and 49 seconds and 
achieved METs of 9.  The physician's conclusion was that the 
veteran appeared to have little disability resulting from his 
heart condition as judged by the treadmill test results.

In sum, the medical evidence of record demonstrates that the 
veteran's heart condition is not productive of an 
auriculoventricular block and currently results in only 
minimal disability.  He is able to achieve METs of 9 on 
exercise tolerance tests.  Thus, under the old criteria for 
Diagnostic Code 7015, the veteran's disability would not be 
compensable because he does not have an incomplete or 
complete auriculoventricular block, and either an incomplete 
or complete block is required for a compensable rating under 
this diagnostic criteria.  Under the new criteria for 
Diagnostic Code 7015, a 10 percent disability rating is 
warranted when a veteran's heart disability is productive of 
a workload of greater than 7 METs but not greater than 10 
METs . As the competent medical evidence of record 
demonstrates that the veteran can achieve METs of 9, a 10 
percent rating accurately captures the extent of the 
veteran's disability.  A 30 percent rating is not warranted 
in this case because the veteran's medical records reflect 
that is able to achieve METs of greater than 7 on exercise 
tolerance tests.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

